Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 1 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 2 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 3 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 4 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 5 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 6 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 7 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 8 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 9 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 10 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 11 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 12 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 13 of 16
Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 14 of 16
19-2593-MJ-GOODMAN
  Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019   Page 15 of 16
19-2593-MJ-GOODMAN
 Case 1:19-mj-02593-JG Document 1 Entered on FLSD Docket 04/22/2019 Page 16 of 16
